Citation Nr: 0718094	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision.  The 
decision below addresses the veteran's application to reopen; 
the underlying claim of service connection is addressed in 
the remand that follows.


FINDINGS OF FACT

1.  In November 1984, the RO confirmed previous denials of 
service connection for schizophrenia; the RO notified the 
veteran of its decision, but he did not initiate an appeal 
within one year.  He filed a claim to reopen in July 2004.

2.  Evidence received since the time of the RO's November 
1984 decision includes post-service medical records and an 
August 2004 note from a private physician, which includes an 
opinion that the veteran's psychiatric problems probably 
started during his military service.

3.  The evidence received since November 1984 relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, is neither cumulative nor redundant of the evidence 
that was previously of record, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1984 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (1984).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for schizophrenia.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
schizophrenia.  He maintains that he began hearing voices 
during service and that he sought treatment not long after 
separation from service, which treatment led to a diagnosis 
of schizophrenia.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Additionally, service 
incurrence or aggravation may be presumed for certain chronic 
diseases, including psychoses such as schizophrenia, if 
manifested to a compensable level within a year of separation 
from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Here, the record shows that, in November 1984, the RO 
continued a previous denial of service connection for 
schizophrenia.  In December 1984, the RO notified the veteran 
of its decision, but he did not initiate an appeal within one 
year.  As a result, the RO's decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192 (1984).  His 
claim may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last prior final adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2006).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes an August 2004 note from 
Carlos A. Rucci, M.D.  Dr. Rucci noted that the veteran's 
case had been an active one since 1977.  He opined that the 
veteran's psychiatric problems seemed to have started before 
1977, probably during the veteran's years in the military.  
Although Dr. Rucci does not explain his reason for thinking 
this, his opinion adds probative information to the case that 
was not available in November 1984.  In fact, there was no 
such opinion evidence of record when the RO took action in 
1984.  This evidence therefore relates to an unestablished 
fact necessary to substantiate the veteran's claim (i.e., 
that his chronic schizophrenia began during service); is 
neither cumulative nor redundant of the evidence that was of 
record in November 1984; and raises a reasonable possibility 
of substantiating his claim.  The evidence submitted is 
therefore new and material, and the claim is reopened.

In view of the Board's present action on this claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)), have been satisfied with respect to the 
question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That matter is moot.


ORDER

The veteran's claim for service connection for schizophrenia 
is reopened; to this limited extent, the appeal of that issue 
is granted.


REMAND

As early as August 1976 the veteran reported having been 
treated at a number of VA facilities.  He identified 
facilities at Battle Creek, St. Louis, Wichita, Chicago-West 
Side, and North Little Rock.  (He has also mentioned "Fort 
Roots" in Arkansas, which appears to be a reference to the 
North Little Rock VAMC.)  In August 1981 he indicated that he 
had been treated as early as 1969 at VAWSMC, which is likely 
a reference to VA West Side Medical Center, Chicago.  He 
noted treatment as early as 1970 at North Little Rock and in 
1976 at Battle Creek.  A discharge summary from Battle Creek 
VA medical center in September 1976 also notes that the 
veteran had been transferred there from Allen Park VAMC.  In 
a February 2005 notice of disagreement, the veteran also 
mentions facilities at Kansas City and Detroit.  He also 
refers to Hines VAMC.  He identified Reed Hospital and 
Loretto Hospital as other sources of treatment records.  
Finally, in his December 2006 testimony he said that he was 
first treated after service at Jesse Brown VAMC.  

Although some records are already of record, such as Loretto 
Hospital records and those of Dr. Rucci that the RO had 
requested in June 2004, as well as a September 1976 discharge 
summary from Battle Creek and a February 1972 discharge 
summary from North Little Rock, very few VA treatment records 
have been obtained, especially in light of the veteran's 
assertions of having been treated at so many facilities.  
Such records need to be obtained prior to final adjudication.  
See, e.g., 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2006); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive notice of medical 
evidence in its possession).

Additionally, given the opinion by Dr. Rucci, the Board finds 
that a nexus opinion should be obtained from a physician who 
has had the opportunity to review the entire file, including 
the evidence mentioned above.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
again identify each facility where he was 
treated for psychiatric symptoms since 
his separation from active military 
service.  He should be asked to provide 
specific treatment dates to the best of 
his recollection.  Consent for release of 
information should be obtained where 
necessary.  When this information is 
received, obtain all pertinent records 
identified by the veteran.  The search 
for records should include St. Louis 
VAMC, Battle Creek VAMC, Wichita VAMC, 
Chicago-West Side and/or Hines VAMC, 
Jesse Brown VAMC, North Little Rock VAMC, 
Allen Park VAMC, Kansas City VAMC, any VA 
treatment facility in Detroit, Reed 
Hospital and Loretto Hospital, or Loretto 
Outpatient Mental Health Center, if any 
additional records are available at this 
latter facility.  Incorporate all records 
obtained into the claims file.

2.  Thereafter, schedule the veteran for 
an examination by a psychiatrist.  The 
physician should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to the medical 
probabilities that schizophrenia had its 
onset during the veteran's period of 
military service or is otherwise 
attributable to that period.  An 
explanation grounded in the record should 
be provided to support the examiner's 
ultimate conclusion.  

3.  Re-adjudicate the claim of service 
connection for schizophrenia.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case.

After the appellant has had opportunity to respond to the 
supplemental statement of the case, the claims file should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


